DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

The following examiner’s amendments (which are written in the same manner as Applicant’s instant amendments to Claims 2, 6-7 to correct the same informalities) are made to overcome certain outstanding rejections under 35 U.S.C. 112(b). It is noted that Applicant remarked that such amendments were made (or intended to be made) to the Claims to overcome said indefiniteness rejections, but said amendments were not included (Pages 9-10 of Remarks).

The application has been amended as follows:

Claim 3 will now read as:
The fuel cell system according to claim 2, wherein the plurality of electronically controlled air compressors are staged 

Claim 4 will now read as:
The fuel cell system according to claim 2, wherein the plurality of electronically controlled air compressors are staged 

Claim 5 will now read as:
A method for powering an aircraft utilizing a fuel cell system and without using a buffer battery, comprising:
operably coupling a plurality of electronically controlled air compressors to a fuel cell, the plurality of electronically controlled air compressors configured to provide compressed air to the fuel cell for operation thereof; and
controlling the flow of compressed air from the plurality of electronically controlled air compressors to the fuel cell independently of power load requirements of the aircraft using an air compressor control system, the plurality of electronically controlled air compressors being arranged in parallel to meet a compressed air flow rate demand of the fuel cell at the request of the air compressor control system to enable the fuel cell to deliver on demand without requiring a buffer battery.

Response to Amendment

	Currently, the pending Claims are 2-7. The examined Claims are 2-7, with Claims 2-7 being amended herein.

Response to Arguments

	Per Applicant’s amendments to the Specification, the previous objection of record is hereby withdrawn.

	Per Applicant’s aforementioned amendments to the Claims (and the aforementioned examiner’s amendment), the previous objections of record and rejections of record under 35 U.S.C. 112(b) are hereby withdrawn.

	Furthermore, Applicant argues that the instant Claims are in condition for allowance in view of the aforementioned amendments (Page 11 of Remarks).

	Applicant’s amendments/arguments are found to be persuasive. Accordingly, all previous rejections of record are hereby withdrawn.

Allowable Subject Matter

Claims 2-7 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The closest prior art references relevant to at least independent Claims 2 and 5 are Lents et al. (US 2017/0170494) and Zhang et al. (US 2014/0120444).

Lents teaches an aircraft comprising a fuel cell system (Abstract). As illustrated in Figure 2, Lents teaches that the fuel cell system comprises an air compressor (34) coupled to a fuel cell power system (46) to provide compressed air to the fuel cell power system for operation thereof ([0018]). As illustrated in Figure 2, Lents teaches that the air compressor is controlled by a controller (45) which meters and apportions air flow from the compressor (i.e. meters and apportions air flow towards the fuel cell power system and an environmental control system (56)) ([0018]-[0019]). As illustrated in Figure 2, the fuel cell system does not comprise a battery therein. As illustrated in Figure 3, Lents teaches an alternative embodiment of the fuel cell system, wherein the fuel cell system comprises a plurality of air compressors (34, 32A) arranged in parallel and coupled to a fuel cell power system (46) to provide compressed air to the fuel cell power system for operation thereof ([0032]-[0033]). As illustrated in Figure 3, Lents teaches that the air compressors are individually controlled by individual controllers (45, 45A) which meter and apportion air flow from the compressors (i.e. meter and apportion air flow towards the fuel cell power system and two environmental control system (56, 56A)) ([0032]-[0033]). As illustrated in Figure 2, the fuel cell system does not comprise a battery therein.
Zhang teaches systems and methods to control compressor recirculation of a reactant in a fuel cell system (Abstract). As illustrated in Figure 4, Zhang teaches the presence of a compressor (202), wherein the compressor is connected to a compressor controller (424) via a connection (412), wherein the compressor controller controls the compressor ([0032], [0035]-[0036]).

However, the fuel cell system of independent Claim 2 requires, among other limitations, an air compressor control system which controls the plurality of electronically controlled air compressors independently of power loads of the aircraft, wherein said air compressors are arranged in parallel to meet a compressed air flow rate demand at the request of said control system to enable delivery on demand power to the aircraft without requiring a buffer battery. Similarly, the method of independent Claim 5 requires, among other limitations, controlling, via an air compressor control system, the flow of compressed air from the plurality of electronically controlled air compressors independently of power loads of the aircraft, wherein said air compressors are arranged in parallel to meet a compressed air flow rate demand at the request of said control system to enable delivery on demand power to the aircraft without requiring a buffer battery.

While Lents discloses the use of a plurality of air compressors in parallel for a fuel cell in an aircraft (wherein a battery is not utilized in concert with said air compressors or fuel cell), and both Lents and Zhang disclose the use of air compressor controllers to control air compressors, neither Lents nor Zhang teach or suggest an air compressor control system which controls a plurality of electronically controlled air compressors independently of power loads of an aircraft, wherein said air compressors are arranged in parallel to meet a compressed air flow rate demand at the request of said control system to enable delivery on demand power to the aircraft without requiring a buffer battery.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW W VAN OUDENAREN/              Examiner, Art Unit 1729                                                                                                                                                                                          
/ULA C RUDDOCK/               Supervisory Patent Examiner, Art Unit 1729